 In the Matter of F. M. STAMPER COMPANYandAMALGAMATED MEATCUTTERS AND BUTCHER WORKDIEN OED NORTH AMERICA, AFFILIATEDWITH THE AMERICAN FEDERATION OF LABORCase No. 17-C-908.-Decided January 5, 1944Mr. Eugene R. MelsonandMrs. Margaret L. Fassig,for the Board.Cobb, Logan, Ross, and Armstrong,of St: Louis, Mo., byMr. GeorgeB. LoganandMr.Wallace Cooper,andMr. LawrenceHolonan,ofMoberly, Mo., for the respondent.Mr. J. L.Wilson,of Kansas City,Kans., for the Union.Langsdale, LangsdaleeCLangsdale,ofKansasCity,Mo., byMr.John J. Manning,for the International Brotherhood of Teamsters.Mr. Gerard J. Manack,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on May 4,1943, by AmalgamatedMeat Cutters and Butcher Workmen of North America, affiliated withthe American Federation of Labor, herein called the Union,the Na-tional Labor Relations,Board, herein called the Board, by its Re-gional Director for the Seventeenth Region(Kansas City,'Missouri),issued its complaint dated May 6, 1943,against F. M. Stamper Corn-pany, Moberly, Missouri,herein called the respondent,alleging thatthe respondent had engaged in and was engaging in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint,accompanied bynotice of hearing, were duly served upon the respondent and the Union.With respect to the unfair labor practices,the complaint allegedthat the respondent:(1)on or about January 20,1942, and con-tinuously thereafter,failed and refused to reemploy Mrs. Ora JuneArcher, a former employee, because of her membership in and activitieson behalf of the Union;(2) on or about October 13, 1942, terminatedthe employment of Roy H. Asbury, and continuously thereafter failed54 N. I.R. B., No. 39.297 298DECISIONSOF NATIONALLABOR RELATIONS BOARDand refused to reinstate him, in order to discourage membership inand activities on behalf of the Union; (3) on various dates betweenJanuary 31 and February 21, 1942, laid off 99 named employees, sub-stantially reduced operations at its Moberly, Missouri, plant, and di-verted production therefrom, in order to discourage membership inand activities on behalf of the Union; and (4) by the foregoing actsand by (a) statements and speeches prejudicial to and disparaging ofthe Union, and defamatory of the members and leaders thereof, (b)causing its employees to be quizzed, watched, and spied upon to obtaininformation as to Union affiliation and activity, (c) threatening todischarge those employees affiliated, or seeking affiliation, with theUnion, (d) threatening to close its Moberly, Missouri, plant if the em-ployees.affiliated with the Union, (e) discriminating in the allotmentof work against those employees affiliated, or seeking affiliation, withtheUnion, (f) requesting employees to refrain from becoming orremaining members in the Union, (g) instigating or permitting thesolicitation of its employees for signatures to petitions and statementsdisparaging and prejudicial to the Union, (h) granting blanket payincreases to its employees at times and under conditions calculated tointerfere with, thwart, and obstruct the organizational efforts of itsemployees, and (i) informing employees to disregard a notice postedin settlement of prior unfair labor practice charges filed with theBoard, the respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.The respondent thereafter filed an answer admitting certainallegations of the complaint as to its business, but denying the unfairlabor practices alleged.Pursuant to notice, a hearing was held on August 2, 3, 4, and 5, 1943,at Moberly, Missouri, before Walter Wilbur, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Board, the respondent,the Union, and the International Brotherhood of Teamsters, hereincalled the Teamsters,) were represented and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.At the conclusion of the Board's case and againat the close of the hearing, the respondent moved to strike all testimonytending to prove that the respondent had engaged in unfairlabor practices antedating November 27, 1941, the effective date ofa settlement agreement between the respondent and the Board.Themotions were denied.During the course of the hearing, rulings weremade by the Trial Examiner on various other motions and on objec-1The Teamsters appeared at and participated in the hearing,filed exceptions to theIntermediate Report and a supporting brief, and participated in the oral argument beforethe Board at Washington, D. C, all without objection from the parties hereto. Therecord,,honever, does not disclose its interest in the proceeding. F.M. STAMPERCOMPANY299tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner made during the course of the hearing,and finds that no prejudicial errors were committed. The rulings arehereby affirmed.On September 13, 1943, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the' respondent had engaged in and was engaging inunfair labor practices within the meaning of Section 8 (1) and (3)and Section 2 (6) and (7) of the Act, and recommended that therespondent cease and desist therefrom and take certain affirmativeaction to effectuate the policies of the Act.He further recommendedthat the complaint be dismissed insofar as it alleged that the respond-ent violated Section 8 (1) and (3) of the Act by the discharge of RoyH. Asbury, the lay-offs between January 31, 1942, and February 21,1942, and the granting of wage increases to its employees.On September 27 and 30, 1943, the Teamsters and the Union, re-spectively, filed exceptions to the Intermediate Report, and briefs insupport of the exceptions.Pursuant to notice, a hearing for the pur-pose of oral argument was held on October 19, 1943, before the BoardatWashington, D. C. The respondent and the Teamsters were rep-resented by counsel and participated in the hearing.The Board hasconsidered the exceptions and briefs filed by the Union and theTeamsters and, insofar as the exceptions are inconsistent with thefindings, conclusions, and order set forth below, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT a1.THE BUSINESS OF THE RESPONDENTThe respondent, a Missouri corporation, with its principal officeatMoberly, Missouri, is engaged in the business of processing, dis-tributing, and selling poultry, eggs, and related products. In thecourse of its business, the respondent operates approximately 16 proc-essing plants in the States of Missouri, Arkansas, Kentucky, andTennessee, including the plant at Moberly, Missouri, which is in-volved in this proceeding.Approximately 90 percent of the respond-ent's products are sold, transported, and delivered into and throughStates outside the State of Missouri.During 1942, the respondentprocessed at its Moberly plant products valued in excess of $100,000.'Unless other ise indicated,all findings of fact herein are based upon undisputedevidence. 300DECISIONSOF NATIONALLABOR RELATIONS BOARD -II.THEORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of therespondent.III.THE UNFAIR LABOR PRACTICESA. - Operations of the Moberly PlantPrior to 1941, the plant at -Moberly was typical of the plants inthe respondent's system. It was engaged in the business of buyingand selling, in wholesale quantities, poultry, eggs and dairy products.Its supplies were drawn from a specific area which was serviced by afleet of trucks operated from the plant on regular routes to dealerswithin the area.Both the poultry and egg business were seasonal,with corresponding fluctuations in the need for labor.Egg produc-tion was heaviest from March to May; poultry marketing from Au-gust to December, with a special turkey season in November andDecember.Live pojiltry was brought to the plant, weighed, fed fora day or two in "batteries" or holding coops, killed, dressed, pre-cooled for shipment, and shipped in boxes or barrels to the respond-ent's concentration plant at St. Louis.Eggs were brought to the plantin cases, inspected by candling, and either graded for marketing asshell eggs, or broken, the whites and yolks separated, packed in 30-pound cans, and frozen.Prior to May 1941, the market for liquideggs 3 was seasonal and limited to bakeries and a few other trades.During 1940 and the early part of 1941, the Government had beenexporting shell eggs, under lend-lease arrangements, with unsatis-factory results because of lack of special equipment.Beginning inMay 1941, an attempt was made for about 3 months to export liquideggs.During this period, the respondent broke and froze a largequantity of eggs for the Government to export. Liquid eggs requiredless cargo space but the shortage of freezer space made the effortequally unsuccessful.The Federal Security Corporation Commis-sion, herein called FSCC, which handled shipments of food productsunder lend-lease, then decided to try exporting dehydrated eggs.There were then only four or five plants in the United States pro-ducing dried eggs and these supplied only seasonal demands.TheFSCC therefore appealed to the industry generally to install egg-drying equipment.In response to the appeal, the respondent obtained the use of amilk-drying plant at Marshall, Missouri, where the respondent oper-ated a poultry plant, and there, on August 14, 1941, began experi-8By liquid eggs is meant eggs removed from shells. F.M. STAMPERCOMPANY301mentally to dehydrate eggs.When the experiment proved to be suc-cessful,the respondent arranged for the part-time use of the milkplant until November,1941,and thereafter for its full-time use, andcommenced the dehydration of eggs for the Government.Duringthe experimental period, the eggs were broken at the Moberly plantand hauled to Marshall in liquid form. In the latter part of Octo-ber 1941,however;the respondent opened and equipped a breakingroom in the milk plant at Marshall,and thereafter all eggs driedat the Marshall plant were purchased in the Marshall territory andbroken at the Marshall plant. In addition,eggs were occasionallybrought in from the respondent'sCarrolton and Boonville ter-ritories.4At about the same time,the respondent contracted for the instal,lation of drying equipment in its Moberly plant,to be ready foroperation by December 20, 1941. In anticipation of this operation,the respondent,on October 24, 1941, discontinued the breaking ofeggs at Moberly and temporarily laid off the employees in the egg-breakingroom.It then began to accumulate eggs for the dryer,using its own and other Moberly refrigerating facilities to store theeggs, and contracted to deliver to the Government 120,000 pounds ofegg powder by January 31, 1942. The contract contained a penaltyclause for failure to fulfill delivery on time.B. The February lay-offs; interference, coercion, and restraint1.Chronology of eventsSo far as the record discloses,the Union first began its organiza-tional activities on October 27, 1941,by distributing to the Moberlyemployees handbills announcing a meeting for that evening.Duringthe day, copies of the handbill came to the attention of H. H.Stamper and Will Fleming,president and treasurer,respectively, ofthe respondent,and Henderson D. Wilcox, manager of the poultryand egg department at the Moberly plant.According to the testi-mony of Stamper and Wilcox,they construed the handbill to con-tainmisrepresentations as to the wages which the respondent waspaying in its St. Louis plant.5They further testified that one ofthe union organizers at Moberly had participated in the organiza-tion of the St. Louis plant,and that the organization of that planthad been effected by misrepresentation on the part of the organizers.6They therefore decided to secure direct information as to the hap-'The record does not reveal whether the Carrolton and Boonville eggs were transportedto Marshall in shell of in liquid form.5The handbill was not reasonably susceptible to such an interpretation.6The respondent also had a specific giievance against the Union arising out of chargesof unfair labor practices filed against the respondent relative to the organizational activi-ties at the St Louis plant-. 302DECISIONS OF NATIONALLABOR RELATIONS BOARDpenings at the organizational meeting, and accordingly instructedClyde Miller, foreman of the poultry and egg departments,to selecttwo or three men to attend the meeting to observe what occurredthere.Miller, after first ascertaining their attitude toward theUnion,,selected employees Roy Asbury and Bill Riggs.Asbury andRiggs voluntarily invited employee Russell Hicks to join them, andthe three attended the meeting.After the meeting, they met Millerin the vicinity of the meeting place, and he drove them in his carback to the plant for a prearranged meeting with Stamper, Wilcox,and Fleming.Asbury, Riggs, and Hicks then made a full report,in answer to inquiries, is to what had transpired at the meeting, whohad attended, and who had signed application cards.Following the report received from the three employees mentionedabove, Stamper and Wilcox decided "to have each employee informedcorrectly of the wages paid and the conditions under which theycould work" and to do this by means of personal interviews.Wilcoxwas designated to state the respondent's position.'Beginning thefollowing morning,Wilcox caused the employees to be sent to hisoffice, two at a time, and in the course of a brief interview made sub-stantially the same statement to each couple.'According to Wilcox's testimony, he told the employees, in sub-stance, that the handbill's wage statement was untrue; that the respond-ent had always paid as much at Moberly as at the St. Louis plant or aswas paid in any competitor's plants in the area, and that the respond-ent would continue to do so; that they "did not have to belong to aunion to work in the [Moberly] plant," or, on the other hand, that therespondent would not discharge or discriminate against any employeewho did join; that it had always been the respondent's "policy neverto fire anyone where it was at all possible to avoid it," and the respond-ent "wanted to continue to have the same feeling between the manage-ment and the employees"; that the employees "knew of the troublesthey had had at the shoe factory . . . and at the Wabash in timespast, and . . . in other industries where they had unions"; andthat it was his "opinion that where they had a union, it built up a wallbetween the management and the employees."A number of employeewitnesses substantially corroboratedWilcox to the extent of his ad-initted statements, as above set forth.A few, however,' whose testi-mony we credit, testified that Wilcox also said in substance : (1) that hedid not want the Union and had always been and always would be' Stamper testified : "Ile (Wilcox] was to tell them that we were paying the same pricesatMoberly that we were paying at St' Louis . . . and not the prices that Mr. Blassie[organizer] had put on the handbill and to tell the employees, further, that they did nothave to belong to a union to work at the Stamper Company plant, and never would ; thatwe had always paid and always would pay as high wages as plants paid in our territoryor section of the country for the same kind of work . . . He was to tell them that theyhad a perfect right to join a union if they wished...that they would not be fired, ifthey joined the Union,and there would be no discrimination in case of joining the Union." F.M. STAMPERCOMPANY303"against it"; 8 (2) that he would see that the Moberly employees wouldreceive 'union wages without the necessity of joining the Union andpaying dues; 9 (3) that if the Union succeeded in organizing the em-ployees, the respondent would shut down the plant, and in that event,he [Wilcox]. had a' farm to make a living on, whereas the employees,had nothing.10At the same time, Wilcox admittedly instructed Blanch M. Palmer,floorlady in the breaking room, to convey the "same message" to theemployees of the egg-breaking room, who had been laid off in October,since the respondent intended to reemploy them when it commencedegg-breaking operations for the dryer.Palmer called at the homesof such employees as were not working, inquired of them relative totheir attitude toward the Union, and relayed to all but four or five thesubstance of Wilcox's statement.Employee Roy H. Asbury testified that "probably the next day"after the Union meeting of October 27 he had a conversation withForeman Clyde Miller in the picking room about the Union, in whichMiller "said we were going to have to do something about it, to stop it,if we could, and he asked me to go around and talk to all the boys work-ing; and I told him I would, and I did." Asbury further testifiedthatMiller said in the course of the conversation that if the Union8Mae Walker testified to this statement,without contradictionEmployee Ruth Asburytestified that Wilcox stated to her and employee Anna SolimonthatWilcox"didn't wantthe union in the plant and wasn't going to have a Union."Solimon, however,a witnessfor the respondent,testifiedthatWilcoxdid not say anything to that effectWilcox didnot deny having made the statementAlthough the Trial Examiner found that Asbury'stestimony fairly reflected Wilcox's attitude,liewas not convinced that Wilcox made the"literal statement" thus attributed to him.We, like theTrial Examiner,find that Asbury'stestimony fairly reflectedWilcox's attitude,but further find, under all the circumstances,that Wilcox,in substance,made the statement attributed to him by Asbury0Mae Walkerand Ruth Asbury testified to this statement,without contradiction.10EmployeesOra J Ascherand MrsHenryFreeman testified as to the statement aboutshutting down the plant and the farm. Freeman testifiedthat MaryCraigg had accom-panied herto the office onthis occasion;Archer testified that she had accompanied Mrs',Freeman.Wilcox denied having made the threat to close down the plant or of havingreferred to his farm, although admitting that he owned a farm.Mary Craigg,a witnessfor the respondent, testified that she accompanied Mrs Freeman intoWilcox'soffice, butthat she did not hear Wilcox say anything about shutting down the plant or about hisfarm.In view of the discrepanciesinArcher'sand Freeman'stestimony as to whqaccompaniedFreemanto the office,the Trial Examiner credited Wilcox's denial.Wedisagree.The Trial Examiner found,however, that Wilcox did mention his farm toArcher and Freeman in emphasizingthe plightthe employees would find themselves inif the Union should close the plant by strike action.We can find no basis in the recordfor this finding of the Trial Examiner.The only testimony relative to the farm is thatof Archerand Freeman,as related in the text.Furthermore,sinceWilcox subsequentlyin Novemberagain summonedthe employeesin groups of two to his office, as hereinafterset forth,and since Freeman testified that Archer accompanied her on the second occasion,itappealsmore plausible that Freeman became confused as to the timewhen Archeraccompanied her, and that actually they accompanied each other to the office on thefirst occasion and that Freeman and Craigg accompanied each other on the second occa-sion.This position is supportedby the factthat the testimonyof Archerand Freemanwas similar and the further fact that Craigg did not indicate in her testimony whethershe had accompaniedArcher tothe first or the second conference.Upon the basis of theforegoing considerations,the fact that these statements are in substantial accord withWilcox s admitted statement, and upon the entire record,we find that Wilcox made thestatements attributed to him by Archer and Freeman. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDwere not stopped,"the plant would close down;they would just lockthe doors and move it some place else."Miller denied stating toAsbury that if the Union were not stopped the plant would be shutdown and moved.The Trial Examiner credited Asbury's testimony except that portionrelating to the closing and moving of the plant.Upon the, basis ofthe entire record, and particularly in view of Miller's failure to denyhaving made the other statements attributed to him by Asbury, thefact that Miller proved io be an incredible witness on other occasions,and the fact that the statements attributed to Miller by Asbury areconsistent with the respondent's conduct as found herein,we disagreewith the Trial Examiner and find that Miller made the statementssubstantially as attributed to him by Asbury.On November 10, 1941,the Union filed with the Seventeenth Re-gional Office of the Board a charge against the respondent,allegingthat the respondent had engaged in and wasengagingin unfair laborpractices,within the meaning of Section 8(1) of the Act, "in that onor about October 27,1941, and at all times since that date,by threats,warnings,and espionageengagedin by its officers and agents, and bypromise of a wage increase,it, by the said officers and agents interfereswith, restrains,and coerces its employees in the exercise of the rightsguaranteed in Section 7 of the saidAct." 11The respondent,the Union, and the Board,acting through its agentsin the Seventeenth Regional Office,, thereafter entered into a settlement,agreement,effectiveNovember 27,1941, by the terms of which therespondent agreed to observe the provisions of Section 8 (1) and(3) of the Act,and to post a notice to its employees in the formstipulated in said agreement,and the Union agreed,with certainreservations,to request permission to withdraw the charges thereto-fore preferred.The said agreement further provided as follows :3.The company further agrees that, in the-event it hereafterengages in unfair labor practices similar to those alleged in thecharge referred to above, then the execution of this settlementagreement;and/or the posting of the notice,all as hereinaboveprovided,shall be without prejudice to the rights of any properparty to refile charges and the rights of the Board to issue a com-plaint thereon and predicated on acts or incidents heretoforedone.12111This finding is made on the basis of the recitals of the charge filed in theMatter ofF. If. Stamper CompanyandAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica,affiliated wsth'the American Federation of Labor,Case No. 17-C-852, of whichwe take notice12 The agreement further stipulated that the execution thereof carried no prejudicialimplications,and that it should be inadmissible"in evidence in any hearing that may beheld based upon the above or any other charges by the Union against the Company "Not-withstanding the stipulation as to its inadmissibility in evidence,a copy of the agree-ment was tendered in evidence by the respondent and admitted without objection. F.M. STAMPERCOMPANY305The respondent thereafter posted a notice to its employees in theform and manner provided for in the agreement.Wilcox, however,according to his testimony, "felt that the posting of that notice mightbe taken by" the employees "as meaningthat they should join the union,or as an invitation urging them to join," and therefore "felt that theyshould be talked to again."Accordingly, about the time of the postingof the notice', he caused a number of the employees to be sent to his,office, two at a time, in order to explain the purpose of posting thenotice.He testified that he told them of the charges filed against therespondent by the Union on account of what he had said to the em-ployees in his prior conferences with them; that the respondent wasgoing to post a notice ; that the notice did not "mean that they had tojoin a union," but that "it was still their, privilege to do as theypleased"; and that, as far as he was concerned, he had not changed his"opinion about the benefits that might accrue from a union." Accord-ing to Mrs. Asbury, however, Wilcox also said that the notice did notmean what it said, and if there was anyone in the plant "dumb" enoughto think that it did, he should be informed to the contrary.Mrs. Free-man testified that Wilcox said that it was unnecessary for her to readthe notice because it "didn't mean anything."Employee AlbertaMeeter testified that Wilcox told them to ignore the notice. EmployeeCorinne Hess testified that Wilcox said that the respondent had to postnotices in the plant and was doing so only "to save trouble," but that hedid not want anybody to misunderstand the respondent; that he was"against a union" and always would be.Wilcox denied stating that thenotice did not mean anything, or that the employees should disregardit.Since these employees were interviewed by Wilcox at differenttimes, and since it appears quite likely that Wilcox expressed himselfin variable language at each interview, the discrepancies in their testi-mony do not detract from its accuracy.Moreover, despite Wilcox'sspecific denial, his admitted statements are not irreconcilable with thetestimony of the above-named employees; nor does the meaning im-plicit in his statements substantially differ from that contained inthe testimony hereinabove set forth.Under the circumstances, andupon the basis of the entire record, we find that Wilcox, in substance,made the statements above attributed to him by Mrs. Asbury, Mrs.Freeman, Alberta Meeker, and Corinne Hess.1313The TiialExaminer,while not specifically discreditingthe testimonyofMrs.Asbury,Mrs Freeman, and Alberta Meeker, found that the testimony of Corinne Hessmost accu-rately reflectedthe language of the statementmade by Wilcox.He further found, uponthe basisofWilcox's admittedstatement and the testimony of Hess, thatthe inevitableand calculatedeffect ofWilcox's statementwas to givethe employeesthe impression thatthe notice was a mere formality andindicatedno changein hisattitudeWe agree withthe ultimate finding,but can see no reason for disregarding the credible testimony of otherwitnesses, which express the same ideamore graphically.567900-44-vol. 54-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe issue of the St. Louis Globe-Democrat for December 22, 1941,carried a news story in which the two union organizers who werein charge of the organizational campaign at Moberly were named,together with four other persons, as having been arrested at St.Louis on charges of disturbing the peace in connection with astrike at the Medart Restaurant in St. Louis, and in which referencewas made to police reports that the tires of cars parked on therestaurant lot had been punctured with ice picks. Subsequently,according to the undisputed testimony of Mrs. Roy Asbury andCorinne Hess, which we credit, as did the Trial Examiner, ForemanMiller came into the "picking room during working hours with a-copy of the paper on which the names of the two organizers wereencircled in red pencil,,handed it to the girl at the head of thechicken-picking line, saying, "There, I will ask you to read this..The sons-of-bitches that tried to organize you were gang-sters . . . That's what the damn union will do for you."During December 1941 and the greater part of January 1942, therecord indicates that there was no union activity. In the latter partof December, the busy poultry season ended, and the respondent laidoff a number of employees from the poultry department."The eggdrier, which had been scheduled for operation by December 20, was notready for operation until January 20, 1942.By this time the respond-ent had in storage several months accumulation of shell eggs and 11days within which to fulfill a penalty contract for which it had antici-pated having 1 month and 11 days. The respondent recalled allof its employees who had had previous, experience in breaking eggs,and also employed a number of workers who were without anyprevious experience and had to be trained on the job.During thisperiod the egg breakers worked on two shifts, the second shift sup-plementing the work of the first shift to the extent needed to keep thedrier supplied on a 24-hour basis. In addition to the eggs used in thedrier, the respondent during this period sold to the Government forexport a considerable quantity of shell eggs which had to be speciallygraded.During the same period it was carrying on its seasonalbusiness of feeding, dressing, and packing poultry.During the weekending January 23, the number of employees in the poultry and eggdepartments increased from 75 to 147, and for the week ending January30, to 176.Due to the fact that the respondent's heating system provedinadequate to operate the whole plant simultaneously, the respondent,on January 28, discontinued its poultry operations until a new boiler,which it had already ordered, would be installed ; it thereafter devotedits entire facilities at Moberly to the production of egg powder forthe Government.11 It is not charged that any lay-offs prior to February 1942 were discriminatory. F.M. STAMPER COMPANY307In the meantime,the Union,which had been inactive since November1941, apparently decided to take advantage of the increase in employ-ment by resuming activity during this period.On January 29 ameeting was held, at which an undisclosed number of employees signedapplication for membership cards.Other meetings were held there-after.On January 30 the respondent had completed deliveries of eggpowder under its contract commitments,and had practically exhaustedits supply of eggs in storage.The Government at the same time with-drew its premium price offer for graded shelleggs, and the respondentdiscontinued selling eggs in this form. "At about the same time,Asbury, according to his testimony,had thefollowing conversation with Wilcox in his office.Wilcox asked Asburywhathe thoughtabout the Union and if there was anything Asburycould do to help the respondent with respect to the Union: Asburyinformed Wilcox that he had not joined the Union,and promised todo his best for the respondent by talking to the employees.Asbury,according to his testimony,fulfilled his promise.He further testifiedthatWilcox requested him to persuade his wife to cease her unionactivities.Wilcox did not deny having had this conversation withAsbury.We And, as did the Trial Examiner,thatWilcox made thestatements,in substance,attributed to him by Asbury.On February 2, 1942, the respondent laid off 51 employees,as fol-lows: 9 from the poultry picking room;3 from the candling room; 33from the egg-breaking room; and 6 from the transfer room. Shortlythereafter,the employees were solicited to sign a document,referredto by some of the witnesses as a "petition,"which consisted of severalloose sheets of foolscap paper, each headed with the words,"We wantto cooperatewith F.M. Stamper Co.How about you?" This docu-ment had its genesis in a discussion held in Manager Wilcox's office,,in which Wilcox and employeesAsbury, Riggs,Payne, Duvall, andPhipps participated,on how interest in the Union could be stopped.Wilcox declined to follow the initial suggestion that he make a personaltalk to the employees.One of the employees then suggested that theyget up a"petition"to besigned bythe employees, expressing theirwillingness to "cooperate"with the Company.Wilcox told them thathe could not have anything to do with circulating such a"petition" andoverruled the suggestion that one of the girls in the office prepare type-written copies,but did not direct them to refrain from such a course.The employees left Wilcox's office with the understanding that theywere goingahead with the idea, knowing that Wilcox was in opensympathywith theirobjective.They proceeded to Foreman ClydeMiller's office.On their way they met Miller and told him what theywere proposing;-whereupon Miller told them where they could find 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome paper.','Duvall supplied the wording and prepared a numberof facsimile copies for circulation.Asbury, Duvall, and Riggs thenleftThe plantin one car;Gene Payne and Olin Phipps, in another.They spentseveralhours in canvassing for signatures by visiting thehomes of the employees.On the afternoon of the first day on whichthe "petition" was circulated, the solicitors left the plant between 1 and2 o'clock, and returned between 5:30 and 6 o'clock.Although therespondent was chargeable with notice of their absence from the plantand the nature of their activities during this period, they were paidfor the time so spent .16 \ Solicitations continued for several days, al-though on a less extensivescale.'The completed document, bearinga total of 184 signatures, was finally left on Wilcox's desk . 17During the 2 weeks following the February 2 lay-offs, Wilcox had anumber of conversations with the laid-off employees and those stillworking, relative to the lay-offs and union activities.Zella Crutch-field testified that during the week of February 5, Wilcox summonedher and hersisterGladys Cleeton, into the office and told them that "hewas going to have to lay a bunch off until heseenwhat the Union wasgoing to do," and that he might take Crutchfield back to work, butthat he did not think that employees CorinneHess andDaisy Bell Goffwould ever "get back on."Wilcox admitted telling them that therehad been a lay-off and that there would be another one "the way itlooked," but denied stating that he was laying off the employees untilhe saw what the Union was going to do.He further denied tellingthem that CorinneHess andDaisy Bell Goff would never get back towork, and added, "I didn't feel that bad toward those girls."TheTrial Examiner was unable to credit Crutchfield's version of the in-terview, relying, in part, upon the fact that "she was the only witnesswho testified that Wilcox made any statements connecting the lay-offsin any way with the Union." In this, the Trial Examiner was clearlyin error since the testimony of Corinne Hess, whom he credited, di-rectly connected the lay-offs with,the Union.Upon the basis of theentire record, and particularly in view of the incidents which occurredduring this period involving Wilcox, we disagree with the Trial Ex-aminer, and find that Wilcox made the statements 'substantially asattributed to him by Crutchfield.17,This finding is based upon the testimonyof AsburyMiller denied knowledge of thepetition and of having supplied the' paper.We, like the Trial Examiner, do not creditMiller's denial.k16Miller denied any knowledge that the employees,who circulated the petition, haddone so duringworkinghours.The respondent's plant was not so spacious,nor was itspay roll at the time so large, that five employees could absent themselves for severalhours withoutthe practical certainty that their foreman would discover their absence.We, like theTrial Examiner, do not credit Miller's denial.17The testimony is in dispute as to whether this occurred before or after the February18 lay-offs.We do not deem it necessary to resolve this conflict since'the exact date isimmaterial. F.M. STAMPER COMPANY309Lucille Ronimous testified that, after her lay-off, she and anotheremployee went to Wilcox's office sometime in the week of February 9,and asked him why they were laid off while younger girls were stillworking there.She further testified that Wilcox promised that "ifthey would get those girls who started the Union to quit their jobs,"Ronimous and her companion could have those jobs.Wilcox admittedthat he had made the statement laughingly after Ronimous had toldhim "that she wasn't the cause of any trouble there . . . thatMrs. Walker and Edna Ruth Asbury were responsible for this organi-zation movement and she didn't think she ought to be laid off and themhave their jobs."The Trial Examiner credited Wilcox's version ofthe conversation.In view of Wilcox's whole course of anti-unionconduct during this period, particularly as herinafter set forth, and inview of the fact that Wilcox has proved himself on other occasions tobe a witness unworthy of belief, we disagree and find that Wilcoxmade the statement substantially as attributed to him by Ronimous.Corinne Hess testified that she, together with her sister, Daisy BellGoff, and Lena Hess, went to Wilcox's office on February 13; that sheasked Wilcox when he was going to put them back to workand he said not for 2 weeks anyway, that they were putting in anew floor upstairs and they couldn't put us back until they got thatin.I asked him what about the breaking room : He said "Thereare some people out of work who really want to do the rightthing," and I said, "Mr. Wilcox I am sure I do," and he said "Youhave shown that."He said "Wilson and that other fellow oughtto be taken out and treated like German spies, he and LessDaugherty should know that trying to organize this plant-wouldjust knock a lot of people out of work."He said "They thought wehad the drier here, and all of this work, and they just thoughtthey could come in and make us do what they wanted us to do."He said, "Has he done anything yet he told you he could do?"speaking of Mr. Wilson.He said, "He told Vada and Lucillehe would get their jobs back here, but they're not working hereand they will never work here again.78He said, "I'll see Wilsonin h-e-1-1 first." ...My Sister said, "Mr. Wilcox, from theway you have acted, you must think I started this union, and ifyou do I want to know who told you." He said, "No, I don't thinkthat.I think I know pretty well who started it, but it isn't "aquestion now of who started it but who's going to stop it."Hesaid, "If that dozen of you who was at the union meeting Fridaynight would stop going up there and agitating it, you would bedoing a lot toward bringing the work back here. . .. I told"Hess testified that Vada and Lucille were Vada Dunlap and Lucille Ronimous, twoemployees who had been laid off February 2. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim he had given me something to think about, because he hadspoken so plainly and told me just point blank why I was laidoff.He said we didn't need to work there to keep the drier run-ning, because they could break the eggs in their other housesand bring them here. . . . I said, "You have given me some-thing to think about. I am going to the union meeting tonight,and I am going to ask a lot of questions."And he smiled andsaid, "You girls come back and talk to me any time you wantto-come back in the morning, if you want to."Corinne Hess attended the union meeting that night, and the nextmorning she and her sister went to see Wilcox at his office.WhenHess asked Wilcox what he could do for them that morning, Wilcoxreplied, "From the way that meeting went last night, I'm afraidthere is going to be less work around here."Hess further testified,"I said, `I asked some questions, as I told you I was going to do, atthe meeting, and Mr. Wilson had an answer for all of them.' And hesaid, `If Mr. Wilson had an answer, you should know how soon youare going back to work.' . . . I said, `He didn't say anything aboutit.'And I just got up and walked out."Wilcox testified that Corinne Hess came to see him a number oftimes, mostly to repeat to him what she had heard somewhere else,"acid at the same time, to ask when she might get back to work"; thathe told herthe same thing I had to tell everyone'else that came during thatperiod, that we had the matter of the boiler and the pickingroom floor-Of course, at that time we anticipated workingagain in the picking room . . . when the boiler was there.. .One morning she came in there . . . and she wantedto know, why she couldn't go back to work. So I explainedto her that we might not be able to put anybody back rightaway . . . She said, "Well, that isn't what they tell usdown there." I said, "What's down there?What do youmean?" And she said, "Well, they say down there it's the union,is the reason we haven't gotten work."And I said, "Well, thatdoesn't have anything to do with it; but if it did, Mr. Wilsonand Mr. Daugherty should be sorry that they are beating youout of this work."Upon the basis of the entire record, we find, as did the Trial Ex-aminer, that Wilcox made the statements substantially as attributedto him by Hess, and thereby intimated to her that the union meet-ings were under surveillance by the respondent and that, if the em-ployees abandoned interest in the Union, work opportunities wouldincrease, but otherwise they would fall off. F.M. STAMPER COMPANY311After the-supply of eggs in storage at Moberly had been ex-hausted, the drier was dependent on current intake.The capacity ofthe drier,however, was greater than could be supplied by the numberof eggs available in the Moberly area. It was therefore necessaryto increase the supply at Moberly by bringing in either shell eggs oreggs in liquid form from outside.The respondent decided to trans-port liquideggsfrom its plant at Macon, Missouri,which alreadyhad its own candling equipment.A breakingroom was thereuponopened and equipped at the Macon plant,and a refrigerator truckwas repaired at the cost of $1,000 for transporting the liquid eggstoMoberly.On February 16, 1942, the respondent started breakingeggs at Macon.At the same time, the respondent discontinued itspoultry operations at the Macon plant, transferred the 15 or, 20 poul-try workers to egg breaking,and hired a sufficient number of newemployees to enable it to operate 9 tables.From then on, all eggsfrom the Macon territory were candled and broken at the Maconplant, and then transported in liquid form to the Moberly plant fordrying.On February 18, 1942, the respondent laid off 46 additional em-ployees at the Moberly plant as follows:18 from the egg-breakingroom; 13 from the candling department;6 from the transfer room;and 9 from the poultry picking room. In April 1942 the Govern-ment changed its specifications for the processing of egg powder byrequiring all eggs to be precooled before broken.Under the condi-tions existing at Moberly,the required precooling took 3 days.Thequantity of eggs sufficient to run the breaking crew for 3 days filledall the coolers which theretofore had been used for poultry.Con-sequently,although a new boiler was installed in the Moberly plantand put into operation on July 10, 1942,the respondent was unableto resume poultry operations until the early part of November whenthe eggs no longer required artificial refrigeration.At that time therespondent offered reemployment to all employees who had been laidoff in February,and approximately 30 accepted.2.Conclusions(a) As to interference,coercion,and restraintFrom the very outset of the Union's organizational campaign inOctober 1941, the respondent manifested its opposition to the self-organization of its employees and its-determination to defeat theUnion's efforts.The respondent arranged for informers to attend,on its behalf,the first organizational meeting of'the Union and toreport as to who was present and what transpired.By the statementsof Manager Wilcox and Forelady Palmer, at Wilcox's direction, inNovember 1941, the respondent made clear to the employees its opposi- 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion to the Union and represented to them that affiliation with theUnion would bring no benefits commensurate with the disadvantagesof having to pay dues and of risking involvement in strikes, that theUnion was making false representations to them as to there being adifference in the wage scale between the St. Louis and Moberly plants,that the St. Louis plant had been organized through fraud, and that ifthe Union succeeded in organizing the employees the respondent wouldshut down its plant.At the same time Foreman Miller enlisted theservices of employee Asbury in the respondent's campaign against theUnion, warning that the plant would close down if the Union were not,stopped.When these activities led to charges of unfair labor prac-tices, the respondent posted notices specifically agreeing to "live up tothe spirit as well as the letter" of the Act, but to all intents and purposesnullified any corrective effect which such action might have had, byWilcox's statements to its employees that the posting of the notice"didn't mean anything," was a mere expedient formality, and repre-sented no change in the respondent's attitude.During the very periodthat the notices were being posted, the respondent, by Foreman Miller,brought to the attention of its employees the news story in the Globe-Democrat reporting the arrest of the union organizers on charges ofdisturbing the peace, and characterized them and the Union in deroga;tory terms.When, after a period of dormancy, there were indications of renewedinterest in the Union in the latter part of January 1942, Wilcox alsosolicited Asbury's aid against the Union.Shortly after the first masslay-off of February 2, the "respondent, by Wilcox and Miller, instigateda counter-campaign by employees known td be hostile to the Union,and encouraged, bonnived at, and assisted in the circulation among itsemployees, for their signatures, of a pledge of loyalty to the respondentthat carried, and was intended to carry, the inference of disapproval ofthe Union.The respondent took further steps to check up on theextent of the interest shown in the Union by its employees.Duringthe period between the lay-offs of February 2 and February 18, Wilcoxtold a number of laid-off employees, in substance, that the Union wasresponsible for the lay-offs, that abandonment of the Union wouldresult in an increase of work at Moberly whereas less work would beavailable if union interest continued; disparaged the union organ-izers;made known to them that the union activities were under sur-veillance; and warned that it was not necessary for the respondent toemploy them in order to keep the drier running because the respondentcould break the eggs in its other houses and then bring them to Moberly.Upon the entire record, we find, as did the Trial Examiner, that therespondent engaged in a course of conduct which was designed to, anddid in fact, interfere with, restrain, and coerce its employees in the F.M. STAMPERCOMPANY313exercise of the rights guaranteed in Section 7 of the Act 19The re-spondent contends that the Board is precluded from considering somuch of the foregoing conduct as occurred prior to the settlementagreement of November 27, 1941.There is no merit to this contentionsince the respondent violated both the implied and express provisionof the agreement requiring it to discontinue its unfair labor practices.(b)As to the February lay-offsThe issue relative to the February lay-offs was limited by stipu-lation to the question of whether the lay-offs as a whole were effectedfor the purpose of discouraging organizational interest among theemployees of the Moberly plant.No issue was raised as to whetherthese lay-offs were individually discriminatory.The lay-offs weredue to the respondent's suspension of its poultry department causedby the failure of the boiler to supply sufficient steam for the poultryand egg-drying operations, and to a sharp reduction in the numberof employees in the egg-drying operations.The occasion for the largepay roll from January 20 to 30, 1942, was the emergency created bythe necessity of fulfilling a Government penalty contract within aperiod of 11 days.With the completion of the Government contracton January 30, there was clearly no longer any need for so large apay roll.Upon the entire record, we are convinced and find that thelay-offs of February 2 were motivated solely by economic consider-ations, as counsel for the Teamsters in effect conceded in his oralargument before the Board at Washington, D. C.A more difficult question is presented by the February 18 lay-offsin the breaking department.The Union contended that the respond-ent opened a breaking room and commenced breaking operationsat the Macon plant in order to limit the amount of work available atMoberly, thereby causing the February 18 lay-offs in the breaking de-partment.The respondent contended that its decision to break theeggs at Macon and transport them to Moberly in liquid form ratherthan to transport them in. shell form for breaking at Moberly, wasgrounded on economic factors. In support of this position, witnessesfor the respondent testified, without contradiction, (1) that the Mo-berly facilities were inadequate to handle a larger number of egg-breaking employees; (2) that to transport shell eggs to Moberlywould require a double candling operation, since the State law re-quired candling of eggs at the point of concentration (which wasMacon) and FSCC required candling at the place of breaking; (3)1° The complaint alleged that the respondent also violated the Act by granting payincreases to its employees calculated to interfere with, thwart,and obstruct the organiza-tional efforts of its employees.We find that there is no evidence in the record to supportthis allegation.' 314DECISIONSOF NATIONALLABOR RELATIONS BOARDthat to use Moberly as a point of concentration would have imposeda hardship on the Macon employees, because there would have beenno need for the 25 candlers employed at the Macon plant; (4) that thecost of transporting shell eggs, is slightly more than for liquid eggs;and (5) that the transportation of shell eggs directly to Moberlywould have disrupted the territorial and management relationshipexisting at Macon.It is clear that during the period from January 20 to 30, 1942, therespondent operated at Moberly under emergency conditions.WillFleming, the respondent's treasurer, testified that shortly after thecommencement of egg-breaking operations at Moberly, the plant wasvisited by two Federal inspectors who told him orally that "the-break-ing room was entirely too crowded, there were too many breakers inthere for the size and condition of the room" and that the toiletfacilities were "inadequate."Although the written report submittedby the Federal inspectors made no mention of the crowded conditionin the breaking room, it did recommend, among other things, thatthe respondent should provided "adequate toilet facilities," "adequatewashing facilities, and an ample supply of hot water."Moreover, areport from the State Department of Agriculture, dated August 20,1942, and made at a time when the egg-breaking personnel and oper-ations had already been reduced, stated that "the breaking room atMoberly . . . is crowded."With respect to the respondent's othercontentions, the record shows the following : The Macon plant hadbeen in operation since 1922, and the number of eggs purchased atMacon was about equal to that purchased at Moberly. The managerof the Macon plant had a contractual profit-sharing interest in main-taining the plant as a going concern.For many years the truckdrivers had covered specified routes throughout the Macon territory,called upon their customers regularly and returned each day to theMacon plant where all records pertaining to the Macon business werekept.The Macon plant had always been used as the point of con-centration for the Macon territory.To have transported the shelleggs to Moberly without changing this arrangement would haverequired that the eggs be candled at Macon and again at Moberly at anadditional expense.To have transported the shell eggs directly fromthe Macon producers to Moberly would not only have resulted in thedischarge of the Macon candlers but would have required each truckdriver to make an additional daily round trip ranging from 23 to 46miles.Moreover, the evidence shows that the respondent followed thesame procedure at its other houses as it did at Macon. Thus, on thoseoccasions when more eggs were required than both. the Macon andMoberly territories could furnish, the respondent supplied such eggsfrom its other houses at Chilicothe, Boonville, Kansas City, and F.M. STAMPERCOMPANY315Omaha, where the eggs were broken and then transported in liquidform to Moberly. It would appear from the above-outlined facts thatthere is considerable merit to the respondent's position.On the other hand there is other evidence in the record which rendersthe respondent's asserted reasons open to grave suspicion.Thus, it issignificant to note that there was no union at Macon; that the respond-ent had never broken eggs at Macon;.that it hired inexperienced eggbreakers at Macon, while it laid off experienced egg breakers at Mo-berly without even giving them an opportunity to work at Macon,which was 23 miles away;that the respondent was curiously uncon-cerned about the hardship imposed upon the Moberly egg breakers;and that in a letter dated January 31,1942, Treasurer Fleming toldPresident Stamper that the cost of transporting liquid eggs would beabout the same as that for shell.Moreover,whereas in'the serviceletters given to the laid-off employees,insufficient steam was noted asthe reason for the lay-offs of poultry pickers and egg breakers; at thehearing the respondent contendedthatlack of eggs in the Moberlyterritory was the chief reason for the lay-offs of the egg breakers.Finally, there is Manager Wilcox's warning to Corinne Hess shortlyprior to the February 18 lay-offs that, if the employees continued theirinterest in the Union, the work at the Moberly plant would fall off andthat the respondent would break the eggs in its other houses.Thiswarning, however,loses a great deal of its significance in view of thefact that Wilcox also attributed to union activities the February 2lay-offs, which we have found,and the Teamsters have conceded, to bebased on economic considerations.While the matter is not entirely free from doubt,we feel, uponthe basis of the record before us,that the evidence is insufficient towarrant a finding(1) that the curtailment of operations at Moberlyand the openingof egg-breakingoperations at Macon were not moti-vated by economic factors and(2) that they were prompted by adiscriminatory purpose.Upon the entire record, we find that theallegations of the complaint that the respondent laid off the employeeslisted in Appendix"A" attached to the complaint,reduced its opera-tions at itsMoberly plant,and diverted production therefrom to dis-courage membership in and activities on behalf of the Union, are notestablished by the evidence.C.The refusal to reemploy Mrs. Ora June ArcherMrs. Ora June Archer was first employed by the respondent onAugust 8, 1941.She worked in the poultry department, and waslaid off on December 19, at the end of the Christmas poultry season.In January 1942, when the plant was hiring egg breakers, she appliedfor work in company with Mabel Perkins. Perkins was given em- 316DECISIONSOF NATIONALLABOR RELATIONS BOARDployment but Archer was not.20 Clyde Miller testified that, duringthe period of her previous employment, Archer had worked veryirregularly, which either slowed up production on the line or made itnecessary to transfer a worker from some other department, and hehad made up his mind that he was not going to reemploy her.Wilcoxtestified : "The way I remember Mrs. Archer, she came sometime in thefall of 1941 and two or three times Clyde Miller, who was her foreman,mentioned to me that she wasn't there, that he couldn't depend on herbeing there, and I said, `Just put up with it and when this season isover, just forget that she ever worked here.'As I explainedearlier,we had a policy that we never did fire anybody.We did have a policythat if we got someone in one of those seasons, and when the lay-offcame, if they hadn't been entirely satisfactory we wouldn't put themback again:"The record indicates that Archer wassometimesabsent from work,and that, on the days she reported for work, the number of hours thatshe worked was irregular.She admitted that it took a certain numberof women to balance the chain line when poultry was being processed,and that the absence or premature departure of a worker threw theline out of balance.Referring to the period of her employment, Archer testified, "I wasoff about 3 or 4 days on a trip, but that was my fault ...' I took atrip back to Ohio." She further testified, however, thatas soon asshe returned to Moberly she went back to work and explained to theCompany why she hadbeen off,and that nothing was said to herabout it.She testified also that the variations in the daily hoursworked corresponded to the amount of work available each day, andthat she did not recall ever leaving before the pickers were dismissed;that she had received no complaints about her being off from work;and that she had taken one afternoon off, withMiller's permission,to attend a funeral, but did not remember any other absences exceptthe trip to Ohio.The respondent's time-card records established thatshe worked fewer hours on several occasions than other employees whowerethen working.But it is not at all clear from the record that,with the exception of the time she went to Ohio, Archer was everabsent from the plant without permission.The recordfurther failsto show that she was ever warned, reprimanded, or otherwise dis-ciplined for doing so or for failing to report to work without per-mission."Mrs.Archer testified that she talked to Foreman Miller personally,that he told herto go home and stay until he sent for her, and that at the same time he told Perkins to "gether apron on and go to work." Miller testified that, at the time in question,"everymorning there would be a bunch" at the plant looking for work, that he saw Archer in thecrowd and did not hire her, but had no direct conversation with her. Upon the basis ofthe entire record,we, like the Trial Examiner, credit Archer's testimony. F.M. STAMPERCOMPANY317Archer had attended the union organizational meeting on October27, 1941, and had signed an application for membership in the Union.Although Miller denied knowledge of Archer's union affiliations, we,like the Trial Examiner, do not credit his denial.He was present inthe respondent's office on the evening of October 27 when a full reportof the union meeting was given to the respondent's officials,and Archerwas specifically named as one of the employees who attended themeeting and signed an application for membership in the Union.On the basis of the record,we would not be persuaded of the dis-criminatory character of the respondent's refusal to reemploy Archerin January 1942, if the question had then been one of the selection ofa permanent employee.The situation at the plant when she appliedfor work was,however, exceptional in that there was a temporarypremium on workers to the extent that the respondent was hiring newand inexperienced help which had to be trained on the job. Therecord casts a doubt on Archer's dependability from the standpointof attendance but is far from showing that she was an undesirableemployee.Furthermore,the record affords no real basis for com-parison between Archer's attendance record for the season and thatof other employees who were hired in January.We have given carefulconsideration to Wilcox's testimony that Miller had discussed Archer's'case with him prior to the close of the 1941 season for picking poultry.But Miller's own testimony in support of his complaint against Archeris not convincing.His incredible denial that he had any knowledgeof Archer's union affiliation tends seriously to impeach the credibilityof other phases of his testimony.On the whole record herein, wefind, as did the Trial Examiner, that the respondent refused reem-ployment to Archer in'January 1942 because of her union membershipand activities,thereby discouraging membership in the Union, andinterfering with, restraining,and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.D. The termination of employment of Roy H. AsburyAsbury worked for the respondent continuously from the fall of1936 until his employment was terminated on or about October 10,1942.Edna Ruth Asbury, his wife, joined the Union shortly afterit started organizing at Moberly,and remained active until she waslaid off on February 18, 1942.Asbury did not join.On the con-trary, he attendedthe first organizational meeting as an emissary ofthe respondent;reported on the happenings at the meeting;under-took, at the respondent's request,to dissuade his fellow employeesfrom affiliating with, and to get his wife to quit, the Union; and wasone of the group that originated and canvassed for signatures to the"loyalty pledge." 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter the installation of the drier, Asbury was put in charge ofoperating it on his shift.About the time of the second lay-off inFebruary, his shift was changed from the hours 11 p. m. to 7 a. in.,to the hours 7 a. m. to 3 p. in.A few days after the change, he wassummoned to Wilcox's office and reprimanded for being under theinfluence of liquor the last night that he had worked on the night shift.He thereafter continued to work on the day shift until August, when,on the complaint of the other operators, they were all put on rotatingshifts.On or about October 10, Wilcox again sent for Asbury and told himthat reports had reached him that he was drinking again.Wilcoxfurther told him that work on the drier was slowing down for theseason, and suggested that he look for another job.Asbury there-upon stated that he was quitting.He was paid off at once and neverreturned to the plant.Asbury's relation to the Union was consistently indifferent and, ifnot personally hostile to the Union, he was at least acquiescent in hisrole of informer and anti-union propagandist.His wife's affiliationwith the Union was not shown to be a factor in terminating his em-ployment. , Mrs. Asbury had been laid off in February 1942, and shetestified that she had since found permanent employment elsewhere.Whether or not the respondent was justified in discharging Asburywould, on the basis of anything appearing in the record herein, haveno significance from the standpoint of its effect on encouraging ordiscouraging union membership.We find, as did the Trial Examiner,that there is no support in the record for so much of the complaintas alleges that the respondent discharged Asbury and thereafterrefused to reinstate him in order to discourage membership 'in andactivities on behalf of the Union.E. Statements attributed to Walker DuvallMrs. Mae Walker testified that, for 3 or 4 days after the February18 lay-offs,Walker Duvall exercised supervisory authority over theemployees in the transfer room, during which time he made numerousderogatory remarks about her on account of her affiliation with theUnion, accused her of being responsible for 190 women being laidoff, and stated that "we've gotten rid of all the union girls but one,and I think I will soon get rid of her," referring to the witness. Thereis no evidence as to Duvall's supervisory authority other than Mrs.Walker's testimony that Duvall so claimed and that Hobart Wheeler,another employee in the transfer room, confirmed his claim.,Mrs.Walker testified that she made no complaint against Duvall eitherto Clyde Miller or to Wilcox but did report Duvall's conduct to theBoard.-Clyde Miller testified that Duvall had never had any super- F.M. STAMPER COMPANY319visory authority and that he had never heard of his claiming any.Wilcox testified that he had had a visit from a Field Agent of theBoard who "kept wanting to know about this `foreman WalkerDuvall;"' that he could not understand to whom he was referringuntil he learned from the employees in the transfer room that DuvallandWheeler had been playing pranks on Mrs. Walker; and thathe had ordered them to stop bothering her.We find, as did the TrialExaminer, that Duvall was never a supervisory employee of the re-spondent, that the respondent first learned of his claim of authorityin the manner that Wilcox described, and that the respondent wasnot responsible for the acts and statements attributed to Duvall byMrs. Walker.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged'in and is engagingin unfair labor practices, we shall order it to cease and desist there-from and to take certain affirmative action designed to effectuate thepolicies of the Act.We have found that the respondent has discriminated with regardto the hire and tenure of employment of Ora June Archer, because ofher membership in and activities on behalf of the Union.We shallorder that the respondent make the said Ora June Archer whole forany loss of pay she has suffered by reason of the respondent's discrim-ination against her, by payment to her of a sum of money equal to theamount she normally would have earned as wages from the date ofthe discrimination to whichever of the dates, February 2, 1942, orFebruary 18, 1942, she should have been subject to lay-off in the orderof her seniority, less her net earnings 21 during that period."By "net earnings"ismeant earnings less expenses, such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working'elsewhere than for the respondent, which would not have been incurred but for hisunlawful discharge and the subsequent necessity of his seeking employment elsewhere.SeeMatter, of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joinersof America, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R B 440. Moniesreceived for work performed upon Federal, State,' county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v N. L. R. B.,311 U. S. 7. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, affiliated with the American Federation of Labor, is alabor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of Ora June Archer, and thereby discouraging membership inAmalgamated Meat Cutters and Butcher Workmen of North America,affiliated with the American Federation of Labor, the respondent hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed under Section 7 of the Act, the'respondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act with respect to Roy H.Asbury or the lay-offs between January 31 and February 21, 1942.6.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (1) of the Act, by granting pay increases toits employees calculated to interfere with, thwart, and obstruct theorganizational efforts of its employees.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,F. M. Stamper Company, Moberly, Missouri, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Meat Cutters andButcher Workmen of North America, affiliated with the AmericanFederation of Labor, or any other labor organization of its employees,by refusing to reemploy any of its employees, or by discriminating inany other manner' in regard to their hire or tenure of employment orany term or condition of their employment;(b) In any manner employing espionage for the purpose of ascer-taining, investigating, or interfering with the activities of its em- F.M. STAMPER COMPANY321ployees on behalf of Amalgamated Meat Cutters and Butcher Work-men of North America, affiliated with the American Federation ofLabor, or any other labor organization of its employees;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make whole Ora June Archer for any loss of pay she has suf-fered by reason of the respondent's discrimination against her, by pay-ment to her of a sum of money equal to the amount which she normallywould have earned as wages from the date of the respondent's dis-crimination against her to whichever of the dates, February 2, 1942,or February,18, 1942, she would have been subject to lay-off in theorder of her seniority, less her net earnings during said period;(b)Post immediately in conspicuous places throughout its plantat Moberly, Missouri, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct from,which it is ordered to cease and desist in paragraphs 1 (a), (b), and(c) of this Order; (2) that the respondent will take the affirmativeaction set out in paragraph 2 (a) of this Order; and (3) that therespondent's employees are free to become and remain members ofAmalgamated Meat Cutters and Butcher Workmen of North America,affiliated with the American Federation of Labor, or any other labororganization, and that the respondent will not discriminate againstany employee because of his membership or activity in suchorganization ;(c)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat the respondent violated Section 8 (3) of the Act with respect tothe lay-offs between January 31 and February 21, 1942, and the ter-mination of the employment of Roy H. Asbury, and that the respon-dent violated Section 8 (1) of the Act by granting pay increases to itsemployees calculated to interfere with, thwart, and obstruct the organ-izational efforts of its employees, be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and, Order.567900-44-vol. 54-22